         Case 1:19-cv-02973-SCJ Document 150 Filed 07/13/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 SISTERSONG WOMEN OF COLOR
 REPRODUCTIVE JUSTICE
 COLLECTIVE, on behalf of itself and its
 members, et al.,
       Plaintiffs,                                   CIVIL ACTION FILE
 v.                                                  NO. 1:19-CV-2973-SCJ
 BRIAN KEMP, Governor of the State
 of Georgia, in his official capacity,
 et al.,
       Defendants.

                                    JUDGMENT

       This action having come before the Court, Honorable Steve C. Jones, United States

District Judge, on Plaintiffs' Motion for Summary Judgment, and the Court having granted

said Motion, it is

       Ordered and Adjudged that Sections 3 and 4 of H.B. 481 violate the Fourteenth

Amendment of the United States Constitution and that all Defendants, and all their

respective officers, successors in office, agents, servants, employees, attorneys, and

persons acting in concert or participation with them, are PERMANENTLY ENJOINED from

enforcing H.B. 481 (Georgia General Assembly 2019–20 Legislative Session) in its entirety.

The State of Georgia’s abortion laws that were in effect prior to the passage of H.B. 481

remain in effect. Plaintiffs are allowed costs pursuant to Federal Rule of Civil Procedure

54.

       Dated at Atlanta, Georgia this 13th day of July, 2020.


                                                JAMES N. HATTEN
                                                CLERK OF COURT
       Case 1:19-cv-02973-SCJ Document 150 Filed 07/13/20 Page 2 of 2




                                     By: s/R. Spratt
                                            Deputy Clerk

Prepared, Filed and Entered
In the Clerk's Office
    July 13, 2020
James N. Hatten
Clerk of Court

By: s/R. Spratt
       Deputy Clerk
